Citation Nr: 0616199	
Decision Date: 06/04/06    Archive Date: 06/13/06

DOCKET NO.  04-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with hypoxia, to include as secondary to 
pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1964 
to October 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

In October 2002, the veteran filed a claim for entitlement to 
service connection for pulmonary fibrosis and for chronic 
obstructive pulmonary disease (COPD) with hypoxia, to include 
as secondary to pulmonary fibrosis.  In August 2005, the 
Board granted service connection for pulmonary fibrosis.  The 
Board remanded the issue of entitlement to service connection 
for COPD with hypoxia for an examination and opinion whether 
COPD with hypoxia was related to active military service or 
was due to or aggravated by a service-connected disability.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, pertinent regulations 
provide for a grant of secondary service connection where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2005).

Service medical records reflect that the veteran was 
hospitalized for three months for severe pneumonia.

Private medical records from May 2002 to November 2003 
indicate multiple diagnoses of COPD and hypoxia.  A May 2002 
private medical record indicates the impression was COPD from 
prior lung injury, fibrosis, and prior tobacco use.  

In February and March 2003, a VA pulmonary examination was 
conducted.  The examiner noted the veteran had previously 
been prescribed medication for COPD, including Advair, 
albuterol, and oxygen.  Pulmonary function tests revealed 
severe airflow obstruction and positive bronchodilator 
response.  The examiner diagnosed COPD, and opined that it 
was unrelated to service because obstructive airway disease 
was not noted in service and the veteran had a long smoking 
history.  The examiner also diagnosed pulmonary fibrosis and 
hypoxia and opined they were also unrelated to service.  

Post-remand, in November 2005, a VA pulmonary examination was 
conducted by the same examiner.  The examiner noted that the 
veteran's current medications were Prednisone and oxygen.  
Pulmonary function test results revealed no airflow 
obstruction.  The examiner found that the chest x-rays and 
the pulmonary function test results were inconsistent with 
COPD.  The examiner concluded that the veteran did not have 
COPD because of the x-ray and pulmonary function test 
results; because the veteran was not being treated with 
bronchodilators such as albuterol or ipratropium; and because 
VA medical records did not indicate a COPD diagnosis.  The 
examiner also concluded that hypoxia was related to the 
pulmonary fibrosis.  

The Board finds that, based on the competent medical evidence 
of record, it cannot make a determination of entitlement to 
service connection for COPD with hypoxia.  Here, there are 
conflicting medical opinions regarding whether the veteran 
has COPD and whether it is related to active military service 
or to his service-connected pulmonary fibrosis.  In March 
2003, the VA examiner diagnosed COPD and noted that the 
veteran had been prescribed COPD medication by his private 
physicians.  In November 2005, the VA examiner stated that 
the veteran did not have COPD and noted no current use of 
COPD medications.  In November 2005, the examiner stated that 
VA medical records did not indicate a diagnosis of COPD.  But 
the examiner previously diagnosed COPD and the veteran 
receives his medical care from private pulmonologists and not 
a VA medical center.  Because the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation, see Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997), and the Board may not substitute its own judgment for 
that of a competent medical expert, see Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), clarification of the existence 
and etiology of COPD with hypoxia is required. 

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The claims file must be returned to 
the VA physician who examined the veteran 
in March 2003 and November 2005.  If that 
examiner is not available, then a 
similarly situated examiner must offer an 
opinion.  The examiner must review the 
claims file, to include the March 2003 and 
November 2005 VA opinions, and clarify 
whether the veteran has COPD.  The 
examiner must reconcile the two VA 
examination opinions and address the 
multiple COPD diagnoses by the veteran's 
private physicians.  If there is need for 
an additional examination to answer these 
questions, then the veteran must be 
afforded a new VA examination to ascertain 
the existence and etiology of his COPD.  
The claims folder must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination should be ordered.  
Thereafter, an opinion must be provided as 
to whether the veteran has COPD, and 
whether any diagnosed COPD is related to 
active military service or is due to or 
aggravated by a service-connected 
disorder, to include pulmonary fibrosis.  
The physician must set forth the complete 
rationale underlying any conclusions drawn 
regarding the opinion expressed, to 
include, as appropriate, citation to 
specific evidence in the record.  The 
report prepared must be typed. 

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must readjudicate the claim.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.





No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


